DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

The terminal disclaimer filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos: 10,096,320, 9,451,084, 8,185,402 and 7,881,941 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with the filing of terminal disclaimer filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos: 10,096,320, 9,451,084, 8,185,402 and 7,881,941 has been reviewed and is accepted.  The Obviousness type double patenting rejection with the filing of the terminal disclaimer is withdrawn. Claims 1-20 therefore are deemed allowable in light the terminal disclaimer filed 02/22/2021.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
2/27/2021